PER CURIAM.
Appellant urges on appeal that the denial of unemployment compensation benefits was error. We agree and reverse.
The record shows that appellant was employed by Leon County as a coordination specialist for a program funded under the Comprehensive Employment and Training Act (CETA) from December 23, 1976, to September 30, 1977. His employment was excluded from unemployment compensation coverage until June 30, 1977; however, Chapter 77-262, Laws of Florida, amended section 443.03(5)(b), Florida Statutes, effective July 1, 1977, to provide coverage for local government employees who worked from January 1, 1973 to January 1, 1978, as *580long as their service was not excluded from the definition of “employment” by the Federal Unemployment Tax Act or by section 443.03(5)(d). The relevant portion of section 443.03(5)(d) excludes service performed:
“As part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof, by an individual receiving such work relief or work training, except that this subparagraph does not apply to unemployment work-relief or work-training programs for which unemployment compensation coverage is required under federal law, rule, or regulation.”
The appeals referee determined that appellant’s employment by Leon County was excluded from coverage because CETA was a “work relief project.” The definition cited above does not exclude all those working with a “work relief project,” but only those who are receiving work relief or work training. There is no evidence in the record that appellant was receiving work relief or work training, but only evidence that he was assisting with the administration of the CETA program. He was, therefore, not excluded from the definition of “employment.”
Accordingly, the decision of the Board of Review of the Department of Commerce is vacated and the cause is remanded.
MILLS, Acting C. J., and ROBERT P. SMITH, Jr. and LARRY G. SMITH, JJ., concur.